Title: Tobias Lear to Clement Biddle, 28 September 1789
From: Lear, Tobias
To: Biddle, Clement


          
            Dear Sir,
            New York, September 28th, 1789.
          
          Your much esteemed favors of the 16th & 25th instts are before me. The President’s acct contained in the former is right. Mrs Washington will thank you to get for her and send on here, 15 Yards of Padusoy of the enclosed Pattern.
          The President wishes to procure a considerable quantity of

Clover seed; I will, therefore, thank you to inform me at what price a quantity can be had with you—and the shortest time in which it can be delivered with certainty. I shall make similar inquiries here, and shall finally procure it at the place where it can be had at the lowest price, and del[ivere]d in the shortest time. The time is an essential consideration with the President—he suffered greatly last year by not receiving his Clover seed from this place so early as he should have had it by agreement; and he is now determined to get it in the fall at all events.
          I congratulate you, my Dear Sir, on your appointment to the Office of Marshal for the District of Pennsylvania. You will, in due time, have official information of it. I am, Dr Sir, with great esteem, Your most Obedt Servt
          
            Tobias Lear.
          
        